     Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 1 of 16         PageID 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION

BRANDON SMITH,                            *
individually,                             *
                                          *
        Plaintiff,                        *
                                          *
v.                                        *    Case No._______________
                                          *
ARUT ORIENTAL RUGS, INC.,                 *
a corporation,                            *
                                          *
     Defendant.                           *
______________________________

                                   COMPLAINT

         Plaintiff BRANDON SMITH (“SMITH” or “Plaintiff”) hereby sues

Defendant, ARUT ORIENTAL RUGS, INC., a Maryland corporation,(hereinafter

“Defendant”) pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”), and its implementing regulations, the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”) and alleges as follows:

                         JURISDICTION AND PARTIES

        1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.

§ 12181 et seq., based upon Defendant, ARUT ORIENTAL RUGS, INC.’s, failure

to remove physical barriers to access and violations of Title III of the ADA.
                                                                             Page 1 of 16
  Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 2 of 16              PageID 2




       2.     Venue is properly located in the Western District of Tennessee pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

       3.     Plaintiff, BRANDON SMITH, is and has been at all times relevant to

the instant matter, a natural person residing in Tennessee and is sui juris.

       4.     Plaintiff is an individual with disabilities as defined by the ADA.

       5.     Plaintiff is substantially limited in performing one or more major life

activities, including but not limited to: walking and standing.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to

a location, in part, stems from a desire to utilize ADA litigation to make his home

community more accessible for Plaintiff and others; and pledges to do whatever is

necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the Subject


                                                                                Page 2 of 16
  Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 3 of 16            PageID 3




Property, including returning to the Subject Property as soon as it is accessible

(“Advocacy Purposes”).

      8.      Defendant, ARUT ORIENTAL RUGS, INC., is a foreign company

conducting business in the State of Tennessee and within this judicial district.

                           FACTUAL ALLEGATIONS

      9.      In December of 2019, Plaintiff attempted to but was deterred from

patronizing, and/or gaining equal access as a disabled patron to the MetroPCS

wireless service provider/retail store located at 1613 Union Avenue, Memphis,

Tennessee 38104 (“Subject Facility”, “Subject Property”).

      10.     ARUT ORIENTAL RUGS, INC., is the owner, lessor, and/or

operator/lessee of the real property and improvements that are the subject of this

action, specifically the MetroPCS and its attendant facilities, including vehicular

parking and exterior paths of travel within the site identified by the Shelby County

Assessor parcel identification number 016037 00001 (“Subject Facility”, “Subject

Property”).

      11.     Plaintiff lives within thirty (30) miles of the Subject Property. Because

the Subject Property is located on the direct route from Plaintiff’s residence to

downtown and the medical district in Memphis, areas that he frequents routinely, so

he is consistently where the Subject Property is located and travels in and about the

immediate area of the Subject Property numerous times each month.


                                                                             Page 3 of 16
  Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 4 of 16            PageID 4




      12.    Plaintiff’s access to the Subject Property and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until

Defendant, ARUT ORIENTAL RUGS, INC., is compelled to remove the physical

barriers to access and correct the ADA violations that exist at the Subject Property,

including those set forth in this Complaint.

      13.    Plaintiff has visited, i.e. attempted to patronize, the Subject Property on

multiple prior occasions, and at least once before as a patron and advocate for the

disabled. Plaintiff intends on revisiting the Subject Property within six months of the

filing of this Complaint or sooner, as soon as the barriers to access detailed in this

Complaint are removed. The purpose of the revisit is to be a regular patron, to

determine if and when the Subject Property is made accessible, and to maintain

standing for this lawsuit for Advocacy Purposes.

      14.    Plaintiff intends on revisiting the Subject Property to enjoy the same

experiences, goods, and services available to Defendant’s non-disabled patron as

well as for Advocacy Purposes, but does not intend to continue to repeatedly re-

expose himself to the ongoing barriers to equal access and engage in the futile

gesture of attempting to patronize the Subject Property, a business of public




                                                                              Page 4 of 16
  Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 5 of 16           PageID 5




accommodation known to Plaintiff to have numerous and continuing barriers to

equal access for wheelchair users.

      15.    Plaintiff recently traveled to the Subject Property as a patron and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to equal access present at the Subject

Property.

               COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      16.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      17.    The Subject Property is a public accommodation and service

establishment.

      18.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      19.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer



                                                                            Page 5 of 16
 Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 6 of 16             PageID 6




employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     20.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     21.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as a patron at the Subject Property and as an

independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Subject Property that preclude and/or limit his

access to the Subject Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

     22.    Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered to able-bodied patrons of the Subject Property but will be unable

to fully do so because of his disability and the physical barriers to access, dangerous

conditions and ADA violations that exist at the Subject Property that preclude

and/or limit his access to the Subject Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those


                                                                             Page 6 of 16
 Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 7 of 16             PageID 7




barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      23.       Defendant, ARUT ORIENTAL RUGS, INC., has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the Subject Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      24.       Defendant, ARUT ORIENTAL RUGS, INC., will continue to

discriminate against Plaintiff and others with disabilities unless and until ARUT

ORIENTAL RUGS, INC., compelled to remove all physical barriers that exist at

the Subject Property, including those specifically set forth herein, and make the

Subject Property accessible to and usable by Plaintiff and other persons with

disabilities.

      25.       A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Subject Property include, but are not limited to:

                               ACCESSIBLE PARKING
                a. There is no designated accessible parking present in
                   violation of Section 4.6 of the 1991 ADAAG and

                                                                             Page 7 of 16
Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 8 of 16            PageID 8




            Sections 208 and 502 of the 2010 ADAAG. This
            violation made it dangerous for Plaintiff to utilize the
            parking facility at the Subject Property and caused
            Plaintiff undue upset and loss of opportunity.

         b. There is no access aisle serving accessible parking in
            violation of Section 4.6 of the 1991 ADAAG and
            Sections 208 and 502 of the 2010 ADAAG. This
            violation made it dangerous for Plaintiff to utilize the
            parking facility at the Subject Property and caused
            Plaintiff undue upset and loss of opportunity.

         c. There is no van accessible parking present in violation
            of Section 4.6 of the 1991 ADAAG and Section 502 of
            the 2010 ADAAG. This violation made it dangerous
            Plaintiff to utilize the parking facility at the Subject
            Property and caused Plaintiff undue upset and loss of
            opportunity.

         d. The paint delineating the accessible parking space and
            access aisle is not maintained so that it clearly marks
            the accessible parking location in violation of 28 CFR
            § 36.211, Section 4.6 of the 1991 ADAAG, and Section
            502.3.3 of the 2010 ADAAG. This violation made it
            dangerous for Plaintiff to utilize the parking facility at
            the Subject Property and caused Plaintiff undue upset
            and loss of opportunity.

         e. There is no visible upright signage (displaying the
            International Symbol of Accessibility) designating any
            parking spaces as accessible in violation of Section 4.6
            of the 1991 ADAAG and Section 502 of the 2010
            ADAAG. This violation made it dangerous for Plaintiff
            to utilize the parking facility at the Subject Property
            and caused Plaintiff undue upset and loss of
            opportunity.


                                                                           Page 8 of 16
Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 9 of 16             PageID 9




                           ACCESSIBLE ROUTE

         f. The plaintiff was unable to access any of the goods
            and/or services offered at this location due to the nature
            and extent of the architectural barriers that exist in the
            parking facility and the nonexistent path of travel to the
            storefront curb from the parking lot (because there is
            no ramp). This property has no accessible route for
            wheelchair users in violation of Section 4.3.2 of the
            1991 ADAAG and Section 402.2 of the 2010 ADAAG.
            This violation prevented equal access to the Subject
            Property and caused Plaintiff undue upset and loss of
            opportunity.

                        ACCESSIBLE ENTRANCE

         g. The plaintiff could not access the MetroPCS
            independently due to the excessive vertical transition
            from the pavement outside the door up to the entrance
            door threshold. Violation: There are vertical transitions
            along the accessible route which exceed ½ inch,
            violating Section 4.3.8 of the 1991 ADAAG and
            Section 406.2 of the 2010 ADAAG. This violation
            prevented equal access to the Subject Property and
            caused Plaintiff undue upset and loss of opportunity.

                      MAINTENANCE PRACTICES

         h. Defendant has a practice of failing to maintain the
            accessible features of the facility, creating barriers to
            access for the Plaintiff, as set forth herein, in violation
            of 28 CFR § 36.211. This practice prevented access to
            the plaintiff equal to that of Defendant’s able-bodied
            customers causing Plaintiff loss of opportunity,
            anxiety, humiliation and/or embarrassment.



                                                                            Page 9 of 16
 Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 10 of 16             PageID 10




            i. Defendant has a practice of failing to maintain the
               accessible elements at the Subject Facility by
               neglecting its continuing duty to review, inspect, and
               discover transient accessible elements which by the
               nature of their design or placement, frequency of usage,
               exposure to weather and/or other factors, are prone to
               shift from compliant to noncompliant so that said
               elements may be discovered and remediated.
               Defendant failed and continues to fail to alter its
               inadequate maintenance practices to prevent future
               recurrence of noncompliance with dynamic accessible
               elements at the Subject Facility in violation of 28 CFR
               § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
               These violations, as set forth hereinabove, made it
               impossible for Plaintiff to experience the same access
               to the goods, services, facilities, privileges, advantages
               and accommodations of the Subject Facility as
               Defendant’s able-bodied patrons and caused Plaintiff
               loss of opportunity, anxiety, embarrassment and/or
               humiliation.

            j. Defendant has failed to modify its discriminatory
               maintenance practices to ensure that, pursuant to its
               continuing duty under the ADA, the Subject Property
               remains readily accessible to and usable by disabled
               individuals, including Plaintiff, as set forth herein, in
               violation of 28 CFR § 36.302 and 36.211. This failure
               by Defendant prevented access to the plaintiff equal to
               that of Defendant’s able-bodied customers causing
               Plaintiff loss of opportunity, anxiety, humiliation
               and/or embarrassment.


      26.   The discriminatory violations described above are not an exhaustive list

of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises
                                                                             Page 10 of 16
 Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 11 of 16             PageID 11




due to the architectural barriers encountered. A complete list of the subject location’s

ADA violations affecting the Plaintiff as a wheelchair user, and the remedial

measures necessary to remove same, will require an on-site inspection by Plaintiff’s

representatives pursuant to Federal Rule of Civil Procedure 34. Once the Plaintiff

personally encounters discrimination, as alleged above, or learns of discriminatory

violations through expert findings of personal observation, he has actual notice that

the defendant does not intend to comply with the ADA.

      27.    The Defendant has a practice of failing to maintain the accessible

elements at the Subject Property by neglecting its continuing duty to review, inspect,

and discover transient accessible elements which by the nature of its design or

placement, frequency of usage, exposure to weather and/or other factors, are prone

to shift from compliant to noncompliant, so that said elements are discovered and

remediated. Defendant failed and continues to fail to alter its inadequate

maintenance practices to prevent future recurrence of noncompliance with dynamic

accessible elements at the Subject Property in violation of 28 CFR §§ 36.202 and

36.211. These violations, as referenced hereinabove, made it impossible for Plaintiff,

as a wheelchair user, to experience the same access to the goods, services, facilities,

privileges, advantages and accommodations of the Subject Property as Defendant’s

able-bodied patrons.

      28.    Accessible elements at the Subject Property have been altered and/or


                                                                             Page 11 of 16
 Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 12 of 16            PageID 12




constructed since 2010.

      29.    The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.

      30.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      31.    Each of the violations alleged herein is readily achievable to modify to

bring the Subject Property into compliance with the ADA.

      32.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the

Subject Property, the structural design of the subject facility, and the straightforward

nature of the necessary modifications.

      33.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small business owners, and




                                                                             Page 12 of 16
 Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 13 of 16            PageID 13




Section 190 of the IRS Code provides a tax deduction for all business owners,

including the Defendant.

      34.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.

      35.    By continuing to maintain and/or operate the Subject Property with

discriminatory conditions in violation of the ADA, Defendant contributes to

Plaintiff’s sense of isolation and segregation and deprives Plaintiff of the full and

equal enjoyment of the goods, services, facilities, privileges, and accommodations

available to able bodied individuals of the general public.

      36.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed


                                                                            Page 13 of 16
 Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 14 of 16               PageID 14




and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

       37.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant, ARUT ORIENTAL RUGS, INC., is required to remove

the physical barriers, dangerous conditions and ADA violations that exist at the

Subject Property, including those alleged herein. Considering the balance of

hardships between the Plaintiff and Defendant, a remedy in equity is warranted.

       38.    Plaintiff’s requested relief serves the public interest.

       39.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, ARUT ORIENTAL RUGS, INC., pursuant

to 42 U.S.C. §§ 12188, 12205 and 28 CFR 36.505. Plaintiff will be denied full and

equal access to the subject premises, as provided by the ADA unless the injunctive

relief requested herein is granted.

       40.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite


                                                                                Page 14 of 16
 Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 15 of 16              PageID 15




modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

      WHEREFORE, the Plaintiff prays as follows:

      A.     That the Court find Defendant, ARUT ORIENTAL
             RUGS, INC., in violation of the ADA and ADAAG;

      B.     That the Court enter an Order requiring Defendant, ARUT
             ORIENTAL RUGS, INC., (i) remove the physical barriers
             to access and (ii) alter the Subject Property to make the
             Subject Property readily accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      C.     That the Court enter an Order directing Defendant,
             pursuant to 28 C.F.R. §36.211, to fulfill its continuing duty
             to maintain its accessible features and equipment so that
             the facility remains accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      D.     That the Court enter an Order directing Defendant to
             implement and carry out effective policies, practices, and
             procedures to maintain the accessible features and
             equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
             §36.211.

      E.     That the Court enter an Order directing Defendant to
             evaluate and neutralize its policies and procedures towards
             persons with disabilities for such reasonable time so as to
             allow them to undertake and complete corrective
             procedures;

      F.     An award of attorneys’ fees, costs (including expert fees),
             and litigation expenses pursuant to 42 U.S.C. § 12205;

                                                                              Page 15 of 16
 Case 2:20-cv-02381-SHM Document 1 Filed 05/27/20 Page 16 of 16           PageID 16




     G.    An award of interest upon the original sums of said award
           of attorney’s fees, costs (including expert fees), and other
           expenses of suit; and

     H.    Such other relief as the Court deems just and proper,
           and/or is allowable under Title III of the Americans with
           Disabilities Act.


     Dated this the 27th day of May, 2020.


                              Respectfully submitted,

                              By: /s/ J. Luke Sanderson
                              Jeffrey Lucas Sanderson, Esq.
                              Counsel for Plaintiff
                              Tennessee State Bar No.: 35712



Of Counsel:
Wampler & Pierce, P.C.
44 N 2nd Street, Ste 502
Memphis, TN 38103
Telephone: (901) 523-1844
Email: wamplerpierce@gmail.com


DEFENDANT TO BE SERVED:
ARUT ORIENTAL RUGS, INC.
c/o INCORP SERVICES, INC.
216 Centerview Drive
Suite 317
Brentwood, TN 37027




                                                                           Page 16 of 16
